Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 4/22/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
103
Regarding references Harris and Bienstmana do not teach “electrical signal” in “storage section that stores electrical signals received that represent optical data corresponding to the first optical signal and output by the optical receiving section”
In response: Nakano et al. discloses the above claim limitation. For example, [0056], Fig 7, the electrical signals, obtained from the PD and photodiode, are sent to the controller for learning. The controller is considered as an example of a storage section. 

Claim Objections
Claim 1 is objected to. The meaning of the phrase “electrical signals received that represent optical data” is not clear.  Is the electrical or the optical signal received by the storage section? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 7-11, and 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10268232), hereinafter Harris, in view of Nakano et al. (US 2017/0351950), hereinafter Nakano.

1.    A reservoir for an optical reservoir computing system (Harris: e.g., Fig 1, reservoir computing networks), comprising:
a first optical output section that outputs a first optical signal  (Harris: e.g., Fig 1, block 110, the interface that outputs array of optical signals);
a first optical waveguide that propagates the first optical signal output by the first optical output section (Harris: e.g., Fig 1, block 122, Fig 10, an array of waveguides that propagate the optical signals);
Harris: e.g., Fig 7, or Fig 8, the component, including the resonator, that splits input light is an example of an optical receiving section that receives optical signal from the first waveguides);
a storage section that stores electrical signals received that represent optical data corresponding to the first optical signal and output by the optical receiving section (Harris: e.g., Fig 1, the interconnections and components of the optical interference and nonlinearity units that interact with optical inputs are an example of a storage section that stores received optical data corresponding to the optical signal and output by the optical receiving section); and
a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section (Harris: e.g., Fig 3, col 6, lines 56-64, the controller unit that adjust the phase settings of the photonic circuit based on the discrepancy between the expected and the actual output of the optical network during training or Fig 10, col 10, lines 44-59, the switch component controlling the feedback that propagates a part of the actual output to readout for detection and loops back another part to the input interprets a feedback section that applies, to the first optical signal, feedback corresponding to the received optical data stored in the storage section).
  	Harris teaches received optical data corresponding to the first optical signal and output by the optical receiving section (Harris: e.g., Fig 1, received optical data corresponding to the optical signal and output by the optical receiving section), but does not teach “a storage section that stores electrical signals received that Nakano: e.g., [0056], Fig 7, the electrical signals, obtained from the PD and photodiode, are sent to the controller for learning, where the controller is considered as an example of a storage section). Weight training at the output stage in reservoir computing is well known. It would have been obvious for one of ordinary skill in the art, having Harris and Nakano before the effective filing date, to combine Nakano with Harris by augmenting Harris with an electrical-based learning section to improve the efficiency in the reservoir computing system of Harris. 

2.    The reservoir according to Claim 1, wherein the feedback section includes:
a second optical output section that outputs a second optical signal corresponding to the received optical data stored in the storage section (Harris: e.g., Fig 1, block 105d, or Fig 10, the nonlinearity unit that outputs signals based on the input is an example of a second optical output section that outputs a second optical signal corresponding to the received optical data stored in the storage section); and a second optical waveguide that propagates the second optical signal output by the second optical output section toward the first optical output section (Harris: e.g., Fig 3, col 6, lines 56-65, Fig 10, col 10, lines 44-55, 65-67, col 11, lies 1-3, a second waveguide that outputs signals from the nonlinearity to adjust the phase settings of the photonic integrated circuit by the controller or external computers based on the detected signals output from the readout during training).

Harris: e.g., Fig 3, the controller computes the discrepancy based on the actual optical signals during training output from Fig 10, the readout supplied by the output from nonlinearity corresponding to the received optical data stored in the input and hidden layers, where col 6, line 60, changing the optical properties interprets a second optical control), and the first optical output section outputs the first optical signal corresponding to the second optical control signal (Harris: e.g., col 6, line 43 – col 7, line 4, changing the optical settings of the photonic integrated circuit based on the output during training with controller of the optical network).

8.    The reservoir according to Claim 1, wherein the feedback section modulates the first optical signal propagating through the first optical waveguide, according to the received optical data stored in the storage section (Harris: e.g., col 6, 57-62, Fig 3, Fig 7 or 8, the control circuitry adjusting the photonic integrate circuit comprising either ring resonator or a MZ interferometer according to the computed discrepancy).

9.    The reservoir according to Claim 1, wherein the first optical output section outputs the first optical signal corresponding to a first optical control signal based on an input signal input to the reservoir (Harris: e.g., Fig 1, the optical signal converted from the input to be propagated to the reservoir).

Harris: e.g., col 6, 57-62, Fig 3, Fig 7 or 8, the control circuitry adjusting the photonic integrate circuit comprising either a ring resonator or a MZ interferometer according to the computed discrepancy based on the actual optical signal computed from the stored optical signal during training).

11.    The reservoir according to Claim 1, further comprising: an output section that outputs an output signal of the reservoir, based on the received optical data stored in the storage section (Harris: e.g., Fig 1, block 105d or Fig 10, the output of the nonlinearity unit, the interference unit or the switch is an example of an output signal that is output from an output section based on the stored, where the interference unit and nonlinearity are an example of a reservoir).

14.    The reservoir according to Claim 1, wherein the feedback section applies, to the first optical signal, feedback corresponding to data obtained by performing at least one computation, including amplification, attenuation, integration, smoothing, and reordering, on the received optical data output by the optical receiving section (Harris: e.g., col 6, line 43, col 8, line 12, Fig 4a-4b, matrix multiplication during training with optical signals via the interference unit interprets amplification or attention on the received optical data).

Harris: e.g., Fig 4A, computation of matrix multiplication and nonlinear transformation interprets amplification and smoothing).

16.    A reservoir computing system comprising: the reservoir according to Claim 1;
an input node that supplies an input signal corresponding to input data to the reservoir (Harris: e.g., Fig 1, block 110, the input signal to be received and processed by the interference unit); and an output node that outputs output data corresponding to an output signal output by the reservoir in response to the input data (Harris: e.g., Fig 1, block 105d, signal output form the interference and non-linearity).

17.    The reservoir computing system according to Claim 16, further comprising:
a learning processing section that learns a rule of transformation from the output signal output by the reservoir to the output data, using input data and output data for learning (Harris: e.g., Fig 1, block 105d, signal output form the interference and non-linearity).

19. The reservoir computing system according to Claim 17, wherein
the feedback section of the reservoir applies, to the first optical signal, feedback corresponding to data obtained by performing at least one computation, including amplification, attenuation, integration, smoothing, and reordering, on the received optical data output by the optical receiving section, and the learning processing section Harris: e.g., col 6, line 43, col 8, line 12, Fig 4a-4b, matrix multiplication during training with optical signals via the interference unit interprets amplification or attention on the received optical data and 
 Fig 4A, the change of weight interprets a parameter relating to the computation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10268232), hereinafter Harris, in view of Nakano, further in view of Bienstman et al. (US 9477136), hereinafter Bienstman.

12.    The reservoir according to Claim 1, wherein Harris discloses the feedback section applies, to the first optical signal, feedback corresponding to the read received optical data (Harris: e.g., col 6, lines 43-55, the controller adjusting the wright parameters based on discrepancy based on the signals from the reservoir). Combination of Harris and Nakano does not expressly disclose, but Bienstman discloses the feedback section reads the received optical data stored in the storage section after a predetermined delay time has passed (Bienstman: e.g., col 3, lines 59-62, interconnections providing a predetermined delay and attenuation of photonic wave). Nonetheless, the delay line for transmission is well known. Harris teaches phase shift for optical signals. It would have been obvious for one of ordinary skill in the art, having Harris and Bienstman before the effective filing date, to combine Bienstman with the extended Harris to improve the accessibility for the reservoir with available experimental equipment in Harris.

Claim Objections
Claim 20 is allowed. References of record do not teach the claim limitation “a first isolator that passes light headed toward the optical receiving section from the first optical waveguide and blocks light headed toward the first optical waveguide from the optical receiving section”.
Claims 3-6, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference Paquot et al. (“Optoelectronic Reservoir Computing”, Scientific Reports, 2012, pages: 6) teaches electrical feedback section (e.g., Fig 1) and thus, the storage section that stores electrical signals in the claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	June 3, 2021